Citation Nr: 0505067	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-18 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.  The veteran filed a notice 
of disagreement in May 2002, the RO issued a statement of the 
case in July 2003, and the veteran perfected his appeal later 
that same month.  In January 2004, the Board remanded the 
veteran's claim for additional development, and it has now 
returned for adjudication.  This case has been advanced on 
the docket.


FINDINGS OF FACT

1.  The veteran received, in part, a Combat Infantry Badge 
and two Purple Hearts based on his period of active duty in 
World War II.  

2.  A preponderance of the competent evidence of record is 
against a finding that the veteran currently has a current 
pulmonary disability which is related to service. 


CONCLUSIONS OF LAW

1. The veteran engaged in combat with the enemy in active 
service during a World War II campaign.  38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.304 (2004).

2.  Service connection for a pulmonary disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by letters dated in September 2001 and April 2002, 
wherein the RO essentially provided the veteran notice 
regarding what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence had to be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession that pertained to the 
claim.  

Thereafter, by a May 2002 rating decision, the RO denied the 
veteran's claim.  The veteran was notified of this rating 
decision in a May 2002 letter.  During the course of this 
appeal, the veteran was also sent a statement of the case, 
two more development letters, a Board remand, and a 
supplemental statement of the case.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claim could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to substantiate his claim.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, the 
Board considers the notice requirements met.  

During the course of this appeal, the RO obtained and 
reviewed numerous VA and private medical records, as well as 
written statements from the veteran and other individuals.  
The veteran has not indicated that there are outstanding 
records relevant to his appeal.  The Board is satisfied that 
VA has made a reasonable effort to obtain relevant records 
identified by the veteran.  38 U.S.C.A. § 5103A(b) and (c); 
38 C.F.R.  § 3.159(c)(1-3).  

A VA examination was conducted in February 2004, and the 
report of this examination has been obtained and reviewed.  
38 C.F.R. § 3.159(c)(4)(iii).  The applicable duties to 
notify and assist have been substantially met by VA and there 
are no areas in which further development may be fruitful.  

II.  Claim for service connection

The veteran essentially asserts that he was wounded by shell 
fragments during the Battle of the Bulge, fell unconscious, 
and lay trapped under snow for hours.  He alleges that the 
shell fragment wounds in his upper body and lengthy exposure 
to below-freezing weather together injured his lungs, with 
greater injury to the left lung than to the right, and that 
as a result he continues to suffer from chronic pulmonary 
disabilities.  He consistently has denied a history of 
smoking, or lung cancer, or any other pulmonary disability 
not attributable to military service.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may also be granted service connection for 
bronchiectasis, although not otherwise established as 
incurred in service, if the condition was manifested to a 10 
percent degree within one year following service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

Service records confirm, in pertinent part, that the veteran 
participated in the Rhineland, Central Europe, and Ardennes 
campaigns during World War II, and that he received, among 
other medals, a Combat Infantryman Badge and two Purple 
Hearts.  In January 1945, he was hit in the left shoulder 
with shrapnel.  In March 1945, he was hit in the left thigh 
with shrapnel.  There is no question that the veteran engaged 
in combat with the enemy in active service during a period of 
war and that he was, in fact, injured during battle.  

There is no official record of incurrence or aggravation of 
any lung condition in service.  Service medical records 
reflect that the veteran's lungs were normal on induction in 
June 1943.  He was noted to have a penetration wound of the 
left shoulder in January 1945 and a penetration wound of the 
upper third of his left thigh in March 1945 (wounds for which 
he was awarded Purple Hearts).  His lungs were normal at his 
separation examination in November 1945.  The service medical 
records are silent as to how the veteran's lungs were 
affected by combat service and resulting battle wounds, and 
they do not specifically reference exposure to harsh weather.  
Nevertheless, in light of the evidence of the veteran's 
combat during war, his allegations of a lung injury during 
battle are, at least arguably, consistent with the 
circumstances, conditions, and/or hardships of his service.  
Therefore, the Board finds that the veteran had combat status 
for purposes of analyzing this claim for service connection.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

However, the presumption afforded under 38 U.S.C.A. § 1154(b) 
addresses only the question of whether a particular disease 
or injury occurred in service; that is, what happened then, 
and does not address the question of either current 
disability or its 
connection to service, both of which generally require 
competent medical evidence.  Thus, this provision does not 
presumptively establish service connection for a combat 
veteran; rather, it relaxes the evidentiary requirements for 
determining what happened in service.  Brock v. Brown, 10 
Vet. App. 155, 162 (1997).  

Thus, two key questions remain: (i) does the veteran have a 
current pulmonary disability and if so, (ii) has it been 
etiologically related to service?   

For nearly forty years after his separation from active duty, 
the veteran did not seek treatment for nor was diagnosed as 
having a pulmonary disability.  In 1982, however, he was 
diagnosed as having recurrent bronchiectasis and underwent a 
left thoracotomy with resection of the left lower lobe.  
Since his 1982 surgery, he has been treated (by VA and 
private health care providers) for various lung disorders 
including COPD and bronchiectasis (a condition which was 
found on a November 2001 CT scan).  So the veteran clearly 
has a current pulmonary disability.  

The remaining question is whether this disability has been 
related to service.  On one hand, the veteran has submitted 
several opinions from private physicians in support of his 
claim.  In a February 1993 outpatient entry, Ronald E. 
Bowers, M.D., wrote that the veteran had reported a history 
of asthmatic bronchitis which began when he was involved in 
the Battle of the Bulge.  It was noted that approximately two 
weeks into the battle, the veteran was wounded by shrapnel in 
the left chest.  He reportedly crawled off to the side of the 
battlefield and hid in some trees with the idea of burrowing 
deep in the snow to wait for troops to come by.  
Unfortunately, he fell asleep and remained outside for a day 
and a half.  He was finally uncovered, removed from the 
battlefield, "and had surgery of the left lung."  The 
veteran said that he was later told that freezing body fluids 
from the bitterly cold environment had damaged his lung.  

In a November 2001 outpatient entry, Dr. Bowers noted that 
the veteran was greatly injured in the Battle of the Bulge 
and was out in the elements and snow with "a terrible chest 
wound for several hours, if not days."  Dr. Bowers 
continued: 

A portion of the lower lobe had to be 
removed, and he developed postoperative 
and interoperative pneumonia (not 
surprising with that degree of exposure 
and immobility).  His pattern of illness 
in the ensuing 50 years has been very 
consistent with bronchiectasis, very 
rapid exacerbations with fever, chills, 
and so forth.  

Following a December 2001 outpatient visit, Dr. Bowers wrote 
the following:

The areas of bronchiectasis are fairly 
extensive on the CT scan and clearly are 
the result of [the veteran's] multiple 
surgeries and pulmonary infections 
suffered during The Battle of the Bulge 
in World War II.  This is well documented 
in earlier reports.

In a December 2001 letter, Sharon M. Odell, M.D., noted that 
the veteran had undergone a partial lobectomy for recurrent 
infections in 1982 but had since suffered from chronic COPD 
and bronchiectasis.  According to Dr. Odell, the latter 
condition was "related to his war wounds suffered in the 
Battle of the Bulge . . ."  

On the other hand, the report of a February 2004 VA 
respiratory examination weighs against the veteran's claim.  
During this examination, the veteran reported that he had had 
multiple pneumonias since 1946, which led to his left lung 
resection in 1982.  He attributed this to his war-time 
exposure to cold and snow.  He was unable to confirm whether 
his lung was actually injured by shrapnel, and the examiner 
(after having reviewed the service medical records) was also 
unable to so confirm.  The examiner also questioned how the 
exposure to cold could have only affected the veteran's left 
lung (eventually requiring surgery) rather than both lungs 
equally.  In any case, following the examination, the VA 
physician assessed the veteran as having chronic 
bronchiectasis, status post partial lobectomy of the left 
lung in 1982, COPD, and a history of recurrent pneumonias.  
The physician also included the following text in his report:

As far as the relation to . . . the 
injury he had in the service, at this 
time I could not find any documentation 
indicating injury to the lung in the 
service in the records I have, and I 
encouraged the veteran if he finds such 
documentation to bring it forward.  It 
would be speculative to relate the 
pulmonary problems the veteran has 
currently to the service with the current 
available data.

The opinions of Drs. Bowers and Odell are of questionable 
value to the veteran's claim.  First, although Dr. Bowers 
describes the veteran as having suffered a "terrible chest 
wound," the service medical records themselves actually 
reflect that the veteran sustained penetrating wounds to the 
left shoulder in January 1945 and the left thigh in March 
1945.  Medical opinion statements which are based on an 
inaccurate factual premise carry no probative weight.  
Kightly v. Brown, 6 Vet. App. 200, 205-6 (1994).  While it is 
true that the veteran had a portion of a lower lung lobe 
removed, this surgery actually occurred in 1982 (nearly 40 
years after separation from active duty).  There is no 
evidence that - during active duty - the veteran suffered a 
penetrating chest wound, underwent lung surgery, or had 
pneumonia or pulmonary infections.  While Dr. Odell plainly 
states her premise that the veteran's bronchiectasis was 
related to his war wounds, she provides no rationale or 
explanation how this current disability could be connected to 
an incident which occurred over 40 years before.  It also 
does not appear that either Dr. Bowers or Odell had the 
benefit of reviewing the veteran's claims file.  

Because the veteran is a veteran of combat, it may be 
conceded that he had some sort of "lung injury" in service.  
However, the medical evidence nevertheless reflects a first 
post-service diagnosis of a pulmonary disability in 1982, 
nearly 40 years after separation.  The Board agrees with the 
February 2004 examiner that it is too speculative to relate 
any currently lung disability to service.  The opinion by the 
VA examiner is also more compelling in that it was given 
after a thorough and accurate review of the claims file.  

To the extent the veteran himself has contended that he has a 
current pulmonary disability which first arose in service, as 
a layman, he has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a pulmonary disability is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


